Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 14 (and, therefore, their respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step of obtaining the claimed “first set of data”.  Each of the claims recites, “obtaining a memory operation…indicating…a first set of data”; “obtaining a second set of data…”; and “merging the first set of data and the second set of data”.  It is not clear how a merging of the two sets of data can occur by obtaining the second set but just “indicating” a first set of data.  It would seem that both sets of data would need to be “obtained” (or accessed/read/etc.) before a merging step can take place.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 7 which claims 3 and 9 are dependent on already recite claim language that a [read] memory operation would be obtained prior to the merging of the first and second data.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 14-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0315639 to Shang et al (herein Shang).
Referring to claims 1, 7, and 14, Shang discloses an apparatus and corresponding system and method comprising: a first storage coupled to a controller (Figure 5, array 505, plurality of memory cells would include a first storage & [0019]); a second storage coupled to the controller and parallel coupled to the first storage (Figure 5, array 505, plurality of memory cells would include a second storage & [0019]); and a storage queue coupled to the first storage, the second storage, and to the controller (Figure 5, ECC circuit 545), the storage queue to: obtain a memory operation from the controller indicating an address and a first set of data; obtain a second set of data associated with the address from at least one of the first storage and the second storage; merge the first set of data and the second set of data to produce a third set of data; and provide the third set of data for writing to at least one of the first storage and the second storage ([0043], first and second sets of data are obtained via read and write operations in which the sets of data are then merged and written back to storage).
Referring to claims 2 and 8, Shang discloses wherein the memory operation is a read memory operation indicating to read the second set of data associated with the address from at least one of the first storage and the second storage ([0043]).
Referring to claims 3 and 9
Referring to claim 4 and 10, Shang discloses wherein the store queue includes an error correcting code generator configured to generate error correcting code syndrome bits (Figure 5, ECC circuit 545).
Referring to claim 15, Shang discloses wherein the memory operation is a first memory operation, wherein the address is a first address, further including: obtaining a second memory operation indicating a second address and a fourth set of data; and merging the fourth set of data with the third set of data to produce a fifth set of data ([0044]).
Referring to claim 16, Shang discloses further including storing the first address and the second address in a data store (addresses are inherently stored at least temporarily by memory).
Referring to claim 18, Shang discloses further including generating error detection code based on the third set of data, the error detection code to be stored with the third set of data ([0043], new ECC calculated for merged data).
Referring to claim 19, Shang discloses further including obtaining a read memory operation indicating to read the second set of data ([0043]).
Allowable Subject Matter
Claims 5, 6, 11-13, 17, and 20 are objected to as being dependent upon a rejected base claim and all corrections made related to the 112 rejection, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112